                                                                                                      •: A p • •
                                                                                                  '      '-.ir

                                                                                 ':•!!,• DlC i8               10
                   IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF OHIO                               .
                                                                                 • • • 1.         •[ liMHtlS
                                 EASTERN DIVISION



UNITED STATES OF AMERICA


                  Plaintiff,                       :       Case No.: 2:17-cr-00146

V.                                                 :       Honorable Judge Marbley

DARRELLL. BRYANT,
and
GIFTYKUSI


                  Defendants.                          :



DEFENDANT GIFTY KUSPS MOTION TO REQUEST PERMISSION TO RENT 3219
SULLIVANT AVENUE. COLUMBUS. OH 43204 TO AN ORGANIZATION LICENSED
BY THE OfflO MENTAL HEALTH AND ADDICTION SERVICES fOMHAS^ AND
ACCREDITED BY THE COMMISSION ON ACCREDITATION OF REHABILITATION
FACILITIES fCARF^


        NOW COMES Defendant Giffy Kusi without counsel moves this Court to grant a motion
to be able to rent 3219 Sullivant Avenue, Columbus, OH 43204 to an OMHAS organization,
SperoHealth. Defendant Gifly Kusi is without defense counsel so counsel for the United States
Ken Affeldt was not contacted about this motion.

Dated: 12/18/19


                                                               Respectfully submitted.


                                                               DefendanrGifty Kusi
                                                               3217 Walkerview Drive
                                                               Billiard, OH 43026
                                                               Phone: (309) 868-0958
                                                               Email: kusi.369@gmail.com
                                      MEMORANDUM


      CARF was founded in 1966 and is an independent, nonprofit accreditor of health and
human services in Behavioral Health and Opioid Treatment Programing, (website: carf.org)
OMHAS was developed by combining two government departments formerly known as the Ohio
Department of Mental Health (ODMH) and the Ohio Department of Alcohol and Drug Addiction
Seivices (ODADAS) and has the mission of providingOhioanswith high-quality mental health
and addictionprevention, treatment and recovery services, (website: mha.ohio.gov)

        The OMHAS and CARF accredited organization that wants to rent 3219 Sullivant
Avenue is SperoHealth. (website: spcroliealth.com^ The SperoHealth organization has 32 CARF
accredited facilities, which is the rehabilitation services equivalent of Joint Commission for
hospitals. The SperoHealh organization would like to rent the medical office we own at 3219
Sullivant Avenue, Columbus, OH 43204. The SperoHealth Group would like to treat addiction
patients with Suboxone at 3219 Sullivant Avenue. The SperoHealth Group will see patients that
have medicare, medieaid, private insurance, and self-pay (cash). We (Darrell Bryant and Gifty
Kusi) will not have any contact with the SperoHealth group nor the patients they treat. We have
a Keller Williams Commercial Realtor (website: kw.eom) communicating with the SperoHealth
organizationto negotiate the lease at fair market value (sample lease is attached) and place the
organization at 3219 Sullivant Avenue. We have a property management company, Renting
Ohio (website: rentingohio.eom), that will collect the rent and take care of tenant issues.

      WHEREFORE, I plead with this Court to grant the permission to rent 3219 Sullivant
Avenue, Columbus, OH 43204 to the SperoHealth organization.

Dated: 12/18/19



                                                           RespeetH^ submitted.


                                                           Deibtmant offiy Kusi
                                                           3217 Walkerview Drive
                                                           Hilliard, OH 43026
                                                           Phone: (309) 868-0958
                                                           Email: kusi.369@gmail.com
                        KUSI-BRYANT REALTY LLC.
                                      LEASE


THIS LEASE AGREEMENT ("Lease"), entered into this 6 day of September 2019
between Knsi-Bryant Realty LLC (hereinafter called "Lessor") and SperoHealth,
LLC (hereinafter called "Lessee").

      PREMISES: Lessor, in consideration ofthe rents and the performance ofthe
covenants and agreements hereinafter provided for, to be paid and performed by
Lessee, hereby leases to Lessee the following described prentises, being situated in
the State of Ohio, County of Franklin, and more particularly desicribed as follows
(the "Premises"):
                      3219 Sullivant Ave. Columbus.
            ADDroximatelv 2.470 square feet of office medical space

      TERM: The term for this Lease shalLbb-!^ md^s commencing on the 1st
day ofOctober 2019 and terminating on the loth day e.fSeptember 2022 ("Original
Term"!. If Lessee is not in default under this Cdase, the^essee shall have an option
to renew ("Renewal Option") this Lease for an ai<|[tionS _3_ year term ("Renewal
Term") commencing on the expiration- of the Origiti^ Term. The Renewal Term
shall be under and subject to tlie same covenants, provisions, and agreements as
stated herein except that Rent Chi^ges|ffi^ be mutually agreed to between the
parties. One hundred twenty (120) days pnofctb ihe expiration ofthe Original Term,
Lessor shall provide written notice to Lessee of the proposed financial terms of the
Renewal Term, including the proposed Rent Charges. Lessee shall then notify
Lessor of itsdecision offyhethef Lessbe will exercise the Renewal Option bygiving
Lessor ninety (90) db^s ymttem^        prior to the expiration of the Original Term.
IfLessee is in defdmt oftiietermsofthe Lease at the end ofthe Original Term, then
the Renewal Optipn ^hall be hull and void.
    v' POSSESSION^Lessor shall provide a completed Premises to Lessee and
Lessee Shall be ehtift^^ to possession ofthe Premises on the first day of the term of
this Lease (October 1,2019), and Lessee shall yield possession to Lessor on the last
day of the term- bf this Lease,(September 30,2022) imless otherwise agreed by both
parties in writing.
                         KUSI-BRYANT REALTY LLC.
                                        LEASE


      RENT: Lessee agrees to pay to the Lessor as rent for the Premises for and
during the term ofthis Lease, the sum of(see below) per year based on (see belowL
Base Rent shall be paid in equal monthly installments (or pro-rated amount for any
partial month) on the first day ofeach and every month in the amount of(see belowi.
Base Rent shall be paid to Lessor at:
PROPERTY MANAGER:
ADDRESS:

or at any other address specified by Lessor in writing to Lessee. Any payment of
Base Rent received after the 10th day of the month will be subject to a TEN (10%t
percent penalty. Ifpayments ofBase Rent are mailed, the date of receipt by Lessor
will be considered the date of payment. If any check for Base Rent is returned to
Lessor for insufficient fiinds or other reasons, the TEN percent (10%I late charge
will be added to that payment as well as any additional charges that Lessor incurs as
a result of the returned check. Rent shall be as follows:

Year 1 (8/01/2019 to 7/31/2020)         $2,100.00 / month = $25,200.00/yr.
Year 2 (8/01/2020 to 7/31/2021)         $2,100.00 / month = $25,200.00/yr.
Year 3 (8/01/2021 to 7/31/2022)         $2,268.00 / month = $27,216.00/yr.

      Operating Expenses;


       Intentionally left blank

       SECURITY DEPOSIT: A security deposit equal to the amount of one
month^s of Year 1 is required, Amoimt of $2,100.00 ("Security Deposit"). The
Security Deposit shall be paid to Lessor upon both parties' execution of this Lease
and held by Lessor in trust as security for this Lease. No part ofthe Security Deposit
shall be applied to the payment ofLessee's Rent Charges. The Lessor shall promptly
(within thirty (30) days) return the Security Deposit to Lessee upon termination of
this Lease i^ after inspection the Premises the Lessor is satisfied that no damage has
been caused by the Lessee. Ifsuch inspection reveals any damage caused by Lessee,
ordinary wear and tear excepted, the Lessor should subtract a sum required for the
repair of said damage fi-om the Security Deposit. The remainder of the Security
Deposit shall be refunded to Lessee.
                         KUSI-BRYANT REALTY LLC.
                                       LEASE

      Lessor approval of Tenant Improvements bv Tenant:

UNAPPROVED ALTERATIONS. Any physical additions or improvements to the
Premises made by Tenant will become the property of Landlord. The landlord may
require that Tenant, at the end of the Term and at Tenant's expense, remove any
unapproved physicaladditions and unapproved improvements, repair any alterations
and restore the Premises to the condition existing at the Commencement Date,
normal wear excepted. All Alterations and Improvements are to be approved by
Lessor, in writing prior to the execution of work.                  \

       USAGE: The Premises shall be used only as ipffice/medicd business
purposes. Lessee shall not use or occupy any of the ;Prem^6s' for any purpose
contrary to law or the rules or regulations of imy public authority, ih^ zoning
restrictions, or in any maimer so as to incre^e the cost of liMard insurance or
maintenance.
                 •                              '' !•: •   ;
                                                           -3



      PARKEVG AREA:           During the Lease, Lessee and Lessee's customers,
employees, and invitees, shall have an exclusive right and license to use the parking
areas, driveways, service driveways, tod sidewalks which shall be provided by the
Lessor and shall remain under Lesspf'Srcontrol. Lessee shall have the right to
designate specific parking arehs for tlie pse of*Lessee. Lessee shall be responsible
for keeping the parking lot clban ofdebris, litter and unwanted material(s). Lessee
shall be responsible for keepiiig the         ^reas fi-ee and clear of snow and fi^ee
and clear ice.

      SIGNAGE: '^esseie^ at Lessee expense, shall be responsible to follow all
gover^ental gdfdelirie^^^^^ signage and installation.
    ''^iiUrnJTlES: itossee shall be solely responsible for gas, water and electric
for the Premiie?, Wh^      are iumished to the Premises. The Lessee, upon the
complete execution of lease shall schedule the assignment of utilities to tiieir name.

       GLASS: Lessee agrees to maintain and replace all glass which is part of the
Premises and shall promptly replace any such glass which is damaged or broken and
shall save Lessor harmless fi"om any loss, cost, damage or claim resulting fi'om such
breakage or the replacement thereof, except any damage caused by Lessor, his
employees or agents.
                         KUSI-BRYANT REALTY LLC.
                                       LEASE

       PERSONAL PROPERTY: Lessee assumes all risk of damage to or
destruction, loss, or pilferage of personal property, including without limitation,
vandalism, within the Premises or loss suffered by Lessee's business resulting iSrom
any cause whatsoever, and shall save and hold Lessor harmless from all claims
resulting there from, except anything caused by Lessor, his employees or agents.

      LESSEE*S REPAIRS: Lessee is to be responsible to Lessor for any and all
damages or destruction to the interior of the Premises due to ^y burglary,
vandalism, excluding acts ofGod, which may occur. It is alsouhdeistbcid thatLessee
will have ample burglary and liability insurance to cover any such incidents to the
interior ofthe Premises. In the event ofsuch occurrence, the interior ofthe Premises
will be restored to the condition of the Premises immediately prior to such damage
by Lessee. In the event a good faith dispute arises betyveen Lessor M Lessee as to
whether any damage or destruction of the Pretmses was due tb acts of burglary or
vandalism or was due to acts of God, Lessee shall Only be liable to the extent its
insurer will cover any liability. All repairs for unit, eloped toilets, drains, doors,
doorhandles/locks, glass, filter change, and fire inspection are Lessee responsibility.
Lessee shall be responsible in having, tho ^AC sy$^^ service and maintained
twice per year by a professional and licbnseidHVAC contractor. Receipts ofservice
shall be delivered to Lessor. (Lessor §hiil be responsible for the exterior of the
Premises).                                '"••'•2::::^^'

       LESSOR*S REPAIR^ . LesSpr shall maintain the exterior portion of the
building of which thO Pi%useS •^'^a part, including the roof; foundation and
structural portions thered3fas ^ell aS%aintain the HVAC and water heater, exclusive
of doors, door hardware and gl^s, in good repair, except for reasonable wear and
tear and excfjpf^ucfi repairs-a^ may be required thereto by reason of the acts of
Lesseb; its emplo^eies, agents, invitees, licensees or contractors. In such event,
Lessbe ^ees tdproniptly and properly repair the same at Lessee's expense. Lessor
shall niM'Mi^edessary repairs to the parking areas. Lessor, its agents, contractors
or employees iriky enter the Premises at all reasonable times, to inspect orto make
repairs herein^required or deemed prudent, provided that Lessor shall provide
advanced notice ofat least 24 hours to Lessee prior to entering the Premises, except
in the case of an emergency. Lessor, shall make best efforts not to interfere with the
business of Lessee when scheduling and making such repairs and Lessor and any of
its agents, contractors and employees shall keep confidential any information
observed and maintain the confidentialityofLessee's business and clients, including
                         KUSI-BRYANT REALTY LLC.
                                      LEASE

the proprietary and customer sensitive data that Lessee will maintain on the
Premises.

      INSURANCE: Lessee shall maintain during this Lease, in full force and
effect, public liability insurance for its own protection and for the protection of
Lessor against injuries, accidents or causes of action of every nature and kind
whatsoever which are normally covered by "owner-lessee" liability insurance that
may arise from the use and occupation of, in and about the-^reirtises^ by Lessee.
Insurance shall bewith limits ofnot less than $200,000 for each injury tp one person,
$500,000 for each injury to more than one person, and $100^000.00 if6^^property
damage. Lessorshallbe named as an additional insured on the'policib^ pr certificates
of such coverage. Such policy or policies shall bearan endofsemetit to the effect that
the insurer shallnot cancel or modify the samewithoufafleast fifteen (15) days prior
written notice to the Lessor.                       :     ^

      ALTERATIONS: Lessee will not make alterations of additions to any part
of the Premises without prior written consent bf Lesspf, such consent not to be
unreasonably withheld. All such alterations and i^ditions shall be made in
accordance with all applicable laws artd reflations, and permits therefore from all
public authorities, as required, vml he^^pbtained and paid for by Lessee. All such
changes shall remain for the benpfifof thi Lessor unless otherwise provided in the
written consent. Lessee further a^fs to'pay for all alterations and/or additions and
to indemnify and save hamillil%the ifessoir from all expenses, liens, claims, suits or
damages to persons, prPpCTl^^                     arising out of or resulting from the
making of said alteffbns or additions.

      INPEMNTTVIAND i)AMAGES: To the extent permitted by law. Lessee
agreed to indeninij||rf holdharmless, and defend Lessor from and against any and all
losses, claims, i^Jiiabiiities, and expenses, including reasonable attorney fees
("LossPs"), if f           Lessor may suffer or incur in connection with Lessee's
possession, use 0r misuse ofthe Premises, except in the case such Losses are caused
by the action pf inaction of Lessor, his employees, agents, contractors or invitees.

       FIXTURES: At the end ofthis Lease, Lessee may remove such trade fixtures
and shall repair any damage caused by such removal. Should Lessee have installed
lighting fixtures, they shall become the property ofthe Lessor at the end ofthe Lease,
except as otherwise agreed upon by the parties.
                         KUSI-BRYANT REALTY LLC.
                                       LEASE

      FERE INSURANCE: Lessor agrees to carry on and maintain fire insurance
and extended coverage insurance, on the buildings of which the Premises are a part,
in an amount of at least 80% of their insurable value. Should the Premises be
damaged or destroyed by fire or other casualty. Lessor agrees to repair, restore, or
replace the Premises to a condition as good or better than before, as soon as
reasonably possible after insurance adjustments have been made, but, in any event,
within six (6) months after such damage or destruction. Should the Premises be
rendered unusable for purposes ofLessee's business, all Rent Charges for this period
shall completely abate until the repair, restoration or replacement has been
completed. Should the Premises be so rendered unusable iii p^ oiily md the
remaining part is suitable for the conduct ofLessee's businessi then the Rent Charges
shall abate proportionately based upon the USABLE space ofthe Premises available
to Lessee for the conduct of business, until repair, rCstoratiop or replacement is
completed. In either ofthese events. Lessee, atthe end ofhinety (90) days, may have
the option to terminate this Lease without penalty.        ^

      DEFAULT: Should Lessee fail to pay the Rent Charges or other payments
required of Lessee hereunder or any part thereof, for a period of ten (10) days after
payment shall be due, or shotild Lessee          or perform or observe any other
agreements, covenant or conditiori on Lessee's partto be performed or observed and
fail to cure such failure within fi^eh (15y days after notice fi'om Lessor specifying
the failure, or should this leasehold becdrhe subject to execution, attachment or other
process of law, or shouldPreftuses bC vacated, abandoned or business operations of
Lessee cease for a period Cxcee^pg^ s^^      (7) days, or should Lessee fail to move
into or take possession pf pfbrtuses and open for business within thirty (30) days
after Lessor shall deliver possession thereof to Lessee, or should Lessee make an
assigmnent fcyf bepefit pf creditors, file a voluntary petition in bankruptcy or for an
Arr^gemeht or Reorgahization or suffer an involuntary petition to be filed against
Lessbe or suffer-p re(|diver or trustee to be appointed for Lessee, or permit Lessee's
fixtureS^^f l^er lepl process, in all or either of such events a breach of this lease
shall have occurred, and should such breach be other than for payment ofmoney and
continue for thSy (30) days thereafter, then Lessor, in addition to any other remedies
available, shall have the immediate right to enter and repossess the Premises by
force, summary or dispossess proceedings, or otherwise, and remove there from all
occupants and take and store any property at the cost of and for the account of
Lessee, without becoming liable to prosecution or damages therefore, may seize and
hold Lessee's fixtures as its own property, and thereupon all rights of Lessee and
obligations of Lessor to Lessee hereunder shall cease but Lessee shall remain liable
                          KUSI-BRYANT REALTY LLC.
                                         LEASE

for the Base Rent, less any net amount realized by Lessor from re-renting the
Premises, and such liability for rent shall continue each month for the remainder of
the applicable term. At any time thereafter. Lessor may terminate this Lease by a
declaration to that effect. In all actions on this Lease, the parties waive trial by jury.

       QUIET ENJOYMENT: Lessor agrees that ifLessee shall pay the Rent and
shall perform and observe all the covenants and conditions of this Lease, Lessee
shall have the peaceable and quiet enjoyment and possession ofthe Plneihises without
hindrance by Lessor, except for matters herein specifically provided.

       SURRENDER: When the tenancy herein created temiinateSi Lessee agrees
to surrender the Premises to Lessor in the same or better^cpWditipn than existed when
Lessee entered possession, wear and tear excepted. Lessee agrees to restore walls to
original condition. Lessee also agrees to retuin^iSi keys'the i^efriises to Lessor.
      SUBLET: It is understood that in th&keyent fessee desires to vacate the
Premises before this Lease expires, itshall be at m^discxftion ofLessor to enter into
negotiations with Lessee to teiminate tllusLease. Hd%dW, should Lessor not agree
to cancel Lessor's lease, then Ldssee shall Mve the right to sublet for the balance of
the remaining applicable term, dt4pniy:^ith tt^ prior written approval ofLessor,
such approval not to be unreasonably witMield delayed; providing Lessee remains
liable for the balance ofthe regaining atttpunts due during the remaining applicable
term.


       ACCESS TQ PREMISES: During the last three (3) months of the Lease or
at any timethat thi^Lease is .beiiig terminated for any reason, the Lessoror its agents
may have access to the Premises, upon prior notice to Lessee and subject to the
consent of Lessee; yyhich shall not be unreasonably withheld or delayed, for the
purpPse ofexhibiting the premises to potential lessees.
   • LCsSPrshali have access to the Premises at all times with 24 hour prior notice
      to Lessee^ Upon any access. Lessor and his agents, contactors and employees
      agreeto ihake best efforts to cooperate with Lessee and Lessee's employees
        and to adhere to all confidentiality rules and regulations and any other
        applicable law to ensure the confidential information of Lessee and the
        privacy of Lessee's clients are protected and to keep confidential any
        information observed and maintain the confidentiality of Lessee's business
        and clients, including the proprietary and customer sensitive data that Lessee
        will maintain in the Premises.
                         KUSI-BRYANT REALTY LLC.
                                      LEASE

   • Lessor will make best efforts to reach Lessee at numbers provided if access is
     needed during non-business hours and with at least 24 hours prior notice.

       Sixty days prior to the termination of this Lease, Lessor may exhibit a sign in
the Premises window for re-renting purposes, provided such sign shall not block the
signage ofLessee, which identifies Lessee's business.

      HOLDING OVER: If Lessee maintains possession of the Premises for any
period after the termination of this Lease ("Holdover Period"), Lessee shall pay to
Lessor Rent Charges at 1.75 times the current yearly rate during the Holdover Period.
Such holdover shall constitute a month-to-month extension of this Lease.

       NON-WAIVER: Any payment of Rent Charges and receipt by Lessor shall
only be construed as being on account of the earliest stipulated unpaid amount due
and irrespective of endorsements or statements on or accompanying the same. The
waiver of any covenant or condition or the acquiesced breach by one party shall not
be taken to constitute a waiver, of any subsequent breach of such covenant or
condition nor to justify or authorize the non-observance of the same or of any other
covenant or condition hereof. The acceptance of Rent Charges by the Lessor at any
time when the Lessee is in default under this Lease shall not be construed as a waiver
of such default.


       NOTICES: Whenever notice, consent or a demand is required or desired to
be given, the same shall be given in writing, and shall be deemed to have been duly
given or made when delivered personally, or transmitted by electronic mail
(provided that a transmission error message is not received by sender), or in the case
of documented overnight delivery service or registered or certified mail, return
receipt requested, delivery charge or postage prepaid, on the date shown on the
receipt therefor, in each case at the address set fordi below or at such other address
as may be specified from time to time in writing and mailed in like manner by either
party to the other.

Ifto Lessor:
Property Manager:
[Address]:
[Address]:
E-Mail:
                          KUSI-BRYANT REALTY LLC.
                                       LEASE


      If to Lessee:
SperoHealth, LLC
[Address]:
[Address]:
E-Mail:

      BINDING EFFECT: This Lease and all rights hereunder shall inure to the
benefit of both parties and be binding upon their heirs, legal representatives,
successors and assigns.

      SEVERABILITYi If any portion of this Lease shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be valid
and enforceable. If a court finds that any provision of this Lease is invalid or
unenforceable, but that by limiting such provision, it would become valid and
enforceable, then such provision shall be deemed to be written, construed, and
enforced as so limited.


       GOVERNING LAW: This Lease has been negotiated and delivered in the
State of Ohio and shall in all respects be govemed by, and construed in accordance
with, the laws ofthe State ofOhio, including all matters ofconstruction, validity and
performance, without giving effect to its conflict of laws provisions.

      TIME IS OF I HE ESSENCE: Time shall be of the essence for all events
contemplated hereunder.

      AGREEMENT NEGOTIATED: The parties are sophisticated and have
been represented or had the opportunity to be represented in connection with the
negotiation and performance of this Lease. The parties agree that no presumptions
relating to the interpretation of contracts against the drafter of any particular clause
should or may be applied in this case and, therefore, waive their effects.

      COUNTERPARTS; This Lease may be executed in any number of
counterparts, and by each of the parties on separate counterparts, each of which,
when so executed, shall be deemed an original, but all of which shall constitute but
one and the same instrument. Delivery of an executed counterpart of this Lease by
facsimile, .pdffile, or other electronic means shall be equally as effective as delivery
of a manually executed original counterpart of this Lease.
                            KUSI-BRYANT REALTY LLC.
                                          LEASE




      COMMISSION; Lessor has engaged Keller Williams Greater Columbus
Realty LLC / KW Commercial in an exclusive Right to Sell/Lease agreement.
Lessor shall pay a real estate commission of the total lease consideration per a
separate agreement between Lessor and Lessee's agent.


       ENTIRE AGREEMENT: This Lease, exhibits and ridere, if aiiyj atoched
hereto, sets forth all the covenants, promises, agreerhents, conditions and
understandings between Lessor and Lessee conceming the Premises. No subsequent
alteration, amendment, assignment, change or additionj6 the Lease shall be binding
upon Lessor or Lessee unless reduced to writihg and sij^ed by both parties.

           IN TESTIMONY WHEREOF, the parties have eXjecuted the foregoing Lease
on the date specified above.                               3^

                                          ;/•    .['-X




LESSOR                                                   LESSEE

                                  V; f
                                         .M
LESSOR                                                   LESSEE




    'a'
     •v-       •{•v.
                       A.




                                                10
                         KUSI-BRYANT REALTY LLC.
                                       LEASE


                                     Guaranty


The undersigned,                 ^("Guarantor"), hereby unconditionally guarantees
to the Lessor the prompt performance and fiill payment when first due of all the
obligations of the Lessee under the foregoing Lease. Prior to initiating any
collection action against Guarantor, Lessor shall provide written notice (in
accordance with the Notice section of the Lease) to Guarantor Address at:

of Lessee's default under the Lease, and Guarantor shall be entitled to a period of
ten (10) days to cause said default to be cured. This Guaranty applies when the
Lease commences and continues for all obligations ofLessee, thereafter, including
during any extension or renewal of the Lease. This Guaranty, and the rights and
the liabilities of the parties hereto, shall be govemed in accordance with the laws of
the State of Ohio. TTiis Guaranty shall inure for the benefit of Lessor, his
successors and permitted assigns.

Guarantor #1:
By:
Sign:                                   Phone#:
Date:



Guarantor #2:
By:
Sign                                    Phone #:
Date:




                                          11
                             KUSI-BRYANT REALTY LLC.
                                                   LEASE

                                    Landlord's Acknowledgement
State of                           J
                                       SS:
County of                          J


The foregoing instrument was acknowledged before me this             ^day of            ,20     by
                  , as the                     of Kusi-Bryant Realty LLC. an Ohio limited liability
company, on behalfofthe Limited Liability Company.

(Seal)
My commission expires;                             Notary Public



                                        Tenant Achnowledgement
State of                                                           •i'A
                                       SS:
County of                          J                                        ' ''v.
                                                                      V,.
                                                                      -•v


The foregoing instrument was acknowledged before niet this ..'^ day of                  ,20     by
                    , as the                    <ofColumbus Sut^xbne Doctors, LLC, an Ohio limited
liability company, on behalf ofthe Limited Liability Cpmpany.

(Seal)
My commission expires:                       V'.   Notary Public




                                       Guarantor Acknowledgement
State of
                                       SS:
Couny of                           J

The f6rbg6ih^>^4^f%nd^^ was acknowledged before me this                     ^day of      _,20_ by
                     in their indiyidual capacity.

(Seal)         ''
My commission expires:                             Notary Public




                                                     12
